Citation Nr: 0216028	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  00-07 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West Supp. 2002) for additional disability resulting from VA 
medical care.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1952 to November 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

The Board notes that the veteran's March 2000 substantive 
appeal included a request for a Board hearing in Washington, 
DC.  However, in a June 2002 communication, the veteran 
indicated that he would not appear for the hearing.  Thus, 
the hearing request is considered withdrawn.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran suffered a stroke on or about July 4, 1998.  

3.  Prior to July 4, 1998, the veteran received medical care 
at the VA Outpatient Clinic in Billings, Montana.  

4.  The results of a carotid ultrasound performed at a 
private medical facility in May 1998 conflict with findings 
from carotid angiogram performed in July 1998 after the 
veteran's stroke.  

5.  The evidence of record does not demonstrate carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault in the provision of medical care by 
a VA employee or in a VA facility, or an event that was not 
reasonably foreseeable.



CONCLUSION OF LAW

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability resulting from VA medical care is 
not established.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.358 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
November 1999 rating decision and February 2000 statement of 
the case, the RO generally provided the veteran and his 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  Specifically, by letter dated in September 2002, the 
Board explained the notice and duty to assist provisions of 
the VCAA, including the respective responsibilities of the 
parties to secure evidence in support of the claim, advised 
the veteran of the kind of evidence needed to prevail on his 
claim, and requested that he submit or authorize the release 
of any additional relevant evidence.  The Board has not 
received a response to this letter within the applicable time 
period.  Accordingly, the Board is satisfied that the veteran 
has been afforded all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

With respect to the duty to assist, the RO secured relevant 
VA medical records and private records as authorized by the 
veteran.  The RO also obtained a medical opinion on the 
claim.  The veteran has not authorized the release of 
additional private evidence and there is no other indication 
that relevant evidence remains outstanding.  Therefore, the 
Board finds that the duty to assist is satisfied.  
38 U.S.C.A. § 5103A (West Supp. 2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

VA medical records showed that the veteran presented in April 
1998 and mentioned that his sibling had a carotid 
endarterectomy and wondered if he had the same problem.  
Auscultation of the carotids revealed mild bruit on the 
right.  His physician referred him to St. Vincent Hospital 
and Health Center (St. Vincent) for a carotid ultrasound.  
The results of the May 1998 study showed left external 
carotid stenosis, but no significant stenosis of the internal 
carotids or common carotids on either side.  Subsequent VA 
medical records do not reveal any recorded discussion between 
the VA physician and the veteran about the results of the 
ultrasound.  

Thereafter, the veteran was hospitalized at St. Vincent on 
July 5, 1998 for right-sided weakness that began the day 
before, initially assessed as left hemisphere cerebrovascular 
accident.  Carotid angiogram performed at that time at St. 
Vincent showed minimal stenosis of the right internal carotid 
and complete occlusion of the left internal carotid.    

The October 1999 VA medical opinion obtained by the RO 
included review of the medical records from VA and St. 
Vincent for the relevant time period, including the reports 
of the May 1998 ultrasound and the July 1998 angiogram.  The 
reviewing physician noted that the veteran had several risk 
factors for stroke, including smoking, diabetes, and 
hypertension.  At the time of the stroke, hypertension 
control appears adequate and the veteran was working for 
better diabetes control; however, he continued to smoke.  
Although he did have a right carotid bruit, the subsequent 
angiogram did not show significant right carotid stenosis and 
the symptoms of stroke developed as a result of ischemia on 
the left side of the brain.  The physician observed that the 
May 1998 ultrasound, which showed no significant stenosis of 
either internal carotid artery, was entirely misleading and 
in conflict with the July 1998 carotid angiogram, which 
showed complete occlusion of the left internal carotid 
artery.  He concluded that it was impossible to find that VA 
was at fault in its treatment, or lack thereof, and that the 
VA physician failed to timely diagnose or properly treat the 
veteran.  The physician added that the diagnosis could not 
have been made based on the results of the ultrasound done 
outside VA.    

Analysis

Under certain circumstances, compensation shall be awarded 
for a qualifying additional disability of a veteran in the 
same manner as if such disability were service-connected.  
38 U.S.C.A. § 1151(a) (West Supp. 2002); 38 C.F.R. § 3.358(a) 
(2001).   

In order to constitute qualifying additional disability, 
first, the disability must not be the result of the veteran's 
willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. 
§ 3.358(c)(4).

Second, the disability must be caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran by a VA employee or in a VA facility, and the 
proximate cause of the disability was a) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or b) an event that was not reasonably foreseeable.  
38 U.S.C.A. § 1151(a)(1).  The Board emphasizes that the 
fault requirement of the statute applies where, as here, the 
claim was filed on or after October 1, 1997.  The previous 
version of 38 U.S.C.A. § 1151 held no such requirement.  See 
Brown v. Gardner, __ U.S. __, __ (1994), 115 S.Ct. 552, 556, 
aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  

Finally, such injury or aggravation must result in additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.385(b).  The 
presence of additional injury is determined by comparing the 
state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R. § 3.358(b)(1).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  
38 C.F.R. § 3.358(c)(1) and (2).  Injury or aggravation that 
is merely the continuance or natural progression of the 
condition for which the treatment was authorized is not 
compensable additional disability.  38 C.F.R. § 3.358(b)(2).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran alleges that he has additional disability as a 
result of a stroke he suffered in July 1998, which he argues 
is due to VA care received up until that date.  Specifically, 
he indicates that he went to his VA primary care physician at 
the VA Outpatient Clinic in May 1998 regarding concerns he 
had about his carotid arteries.  He alleges that subsequent 
tests were indicative of possible impending stroke and that 
the VA physician told him the medical condition warranted no 
concern.  More specifically, the veteran argues that VA 
contracted with St. Vincent to perform the carotid 
ultrasound, thereby making itself the proximate cause of the 
stroke and residual disability.

However, the medical evidence does not demonstrate 
negligence, carelessness, or other fault on the part of VA in 
providing medical care to the veteran, or an event that was 
not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1).  The 
evidence discussed above shows that the results of the May 
1998 ultrasound, performed and interpreted by a physician at 
St. Vincent, were erroneous when compared to the subsequent 
carotid angiogram and would not have been an indicator for 
the type of stroke the veteran suffered, i.e., left-sided 
ischemia.  Thus, as the October 1999 medical opinion 
concludes, the diagnosis could not have been made based on 
the results of the ultrasound.  There is no contrary medical 
opinion of record.  Because a determination as to medical 
negligence requires medical knowledge, the veteran's personal 
opinion finding fault in VA's furnishing of his medical care 
is not competent evidence on which to base the disposition of 
the appeal.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.   

Moreover, the Board emphasizes that, for purposes of 
liability under 38 U.S.C.A. 
§ 1151, the care in question must be furnished by a VA 
employee or at a VA facility.  38 U.S.C.A. § 1151(a)(1).  The 
statute specifically states that such a department facility 
must be as defined in 38 U.S.C.A. § 1701(3)(A), which states 
that a VA facility is a facility over which VA has direct 
jurisdiction. Id.  In this case, the carotid ultrasound was 
performed and interpreted by a physician at St. Vincent.  
There is no suggestion that VA has any jurisdiction over St. 
Vincent.  Thus, there is no evidence of fault in the 
furnishing of care by a VA employee or at a VA facility.    



ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability resulting from VA medical care is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

